The Organization turns 70 this year, and on this birthday we welcome its call for a “Strong United Nations, Better World”. This celebration is an opportunity to welcome and take stock of all the progress made in promoting the fundamental principles of the Charter. The goals and ideals of the Organization today face a globalized and often dangerous world that is experiencing a turbulent time in its history. We are in a multipolar world. Climate change has become tangible in terms of its harmful effects, especially on the least developed countries. Fortunately, there is public opinion and there are peoples with aspirations for a prosperous, long-term future who know how to achieve it.
I commend the President of the General Assembly on his personal qualities. His country, Denmark, where he is a senior leader, continues to be very close to countries such as our own. He is an excellent Ambassador to the United Nations and of the international community’s resolve to stand in solidarity.
I also wish to pay tribute to the outgoing President of the General Assembly, His Excellency Mr. Sam Kutesa from the brother country of Uganda. His personal qualities allowed undeniable progress to be made and strong consensus to be reached on important issues. I pay tribute to him together with the current President.
When it comes to peace, security and human rights — the themes of this seventieth general debate — we are certain that considerable progress has
12/28 15-29701

30/09/2015 A/70/PV.21
been made but it is still possible to go further. That is what we want to discuss. Yes, our world has made considerable progress, but the threat of terrorism has been mentioned many times from this rostrum. Just a few minutes ago, we heard about its prevalence in Iraq, but we also know it from our own experience in Africa. There is strong financial instability and crises in Africa — food crises, energy crises, mass youth unemployment — that are affecting the youngest and the oldest in all countries. There are pandemics, that other globalization of the day. There are the rising sea levels and coastal erosion that we feel as a coastal country.
Clearly everyone has their own challenges, but the United Nations system is at the front line and we are proud and confident in the United Nations action. We also have problems that run deep in all our countries concerning good governance, which sometimes poses major obstacles to development policies and good responses to the challenges of the day. They need to be addressed.
The Addis Ababa Action Agenda opens new possibilities of cooperation for Africa in combating the vast international corruption that is hitting us hard with mass tax evasion and illicit financial flows. The struggle against such corruption requires a coordinated judicial effort. We need to counter its harmful, far- reaching effects. It is an obstacle to growth and to investment. We must deny the perpetrators of economic and financial crimes the possibility of taking refuge in the sanctuaries of tax havens. We are pleased that the United Nations system, working with the Group of 20, is coordinating with the full commitment of the African Union to combat this corruption.
But in each of our countries, we know that corruption at the domestic level is also a very important hindrance. Benin has decided to address it and attack it using institutional means by establishing, through a law enacted in 2011, an effective national authority for combating corruption, and in 2015 a general audit office designed to improve administrative practices. With the help of its technical and financial partners and the United Nations system, which has been very vigilant and very effective, Benin seeks justice to find better means to prosecute and eradicate the impunity that often goes with corruption at the domestic level, even in the institutions of the Republic itself.
If we look at things more broadly, we hope that the United Nations, which has helped us in all these subjects, will be ever more effective in conflict resolution. No State, powerful though it may be, can prevent or resolve conflict alone. On our continent, the security issue is ever present. It is a serious obstacle to the development of the countries in the grip of these conflicts. Often it is a reflection on our borders and our territory of conflicts that in reality are cross-border in nature. They are often linked to religious fundamentalism, all kinds of terrorism, human trafficking, drug smuggling, and maritime piracy.
Africa knows these problems. Africa is getting organized but needs the help of the rest of the world. We still need security assistance, which is a primary and critical priority component of development assistance. Our country advocates a comprehensive approach to cooperation among States that is political, economic, legal and diplomatic. We find that such assistance is making solid progress, especially among African countries or between Africa and other continents, with the United Nations system as guarantor and stakeholder.
Similarly, we wish to stand in solidarity and also be an actor. It will be noted that in recent years Africa has increasingly been a key actor in the prevention and resolution of conflicts. I must apologize today for the absence at this General Assembly of the President of the Republic of Benin, Mr. Thomas Boni Yayi, who left a few hours ago. In his capacity as a mediator for the Economic Community of West African States (ECOWAS), he was summoned to finish mediating the internal conflict in Burkina Faso and to help the people of that country in their quest to resolve their internal problems. The President is on his way, ever the optimistic.
That is one example of what we can do, but we also contribute to the task force constituted by the brother countries of Nigeria, the Niger, Cameroon and Chad to fight Boko Haram together in a resolute manner. Eight hundred Beninese soldiers, many of them trained for action and intervention as part of United Nations peacekeeping operations, shall take their place beside to their sisters and brothers in arms.
Conflict prevention is very important. Let me highlight an initiative that the United Nations has strongly supported. We met in Cotonou from 26 to 28 May at a symposium on education for peace and interreligious dialogue. We have the opportunity as
15-29701 13/28

A/70/PV.21 30/09/2015
a people to be a nation of peaceful and constructive coexistence for development among our traditional religions and the religions of the Book. That symposium led to the adoption of a manifesto that proposes ways forward to create this harmony and determination to live together that are key elements in preventing future conflicts and threats. I should like to thank the United Nations for its support and call on the international community to draw inspiration from and substantively assist us in following up on this reflection on interreligious dialogue with its roots in African soil.
The President of the Republic of Benin was the driving force behind the coordination of the offer to provide the least developed countries with the services of the Secretary-General. in that regard, I thank the Organization and especially the Secretary-General for their assistance. We have thus been able to improve the plight of the least developed countries. Here, too, it is vital that, in the historic adoption of the Sustainable Development Goals, our least developed countries received a certain number of very strong commitments in economic development, earmarked to their specific cases.
In terms of the way the United Nations is evolving, let me just say that Benin is very attached to seeing ever-stronger cooperation with the African institutions. When the President of the Republic of Benin assumed the presidency of the African Union in 2012, we saw in the situation in Mali how perfect coordination between the United Nations and the African Union, with the assistance of ECOWAS, yielded favourable results in terms of stabilization and appeasing an eminently dangerous situation.
Institutionalizing relations between the African Union Peace and Security Council and the United Nations Security Council is obviously a goal that we want to see pursued effectively. In speaking of the Security Council, we clearly share the African position which seeks to remedy the historic injustice of Africa’s lack of representation among the permanent members of the Security Council, and sometimes on the Security Council in any guise.
If the Security Council wants to be effective, it is hard to leave more than 1 billion people, who will become 2 billion people in the space of a generation, outside the Council. It is hard to remain committed to privileges dating back to 1945. Those opposed to equitable representation of Member States within the
Security Council need to use the fact that we have entered our seventy-first year to truly modernize the Council. It will make it more effective given the major contemporary political problems before us.
In that respect I should like to say that we believe that major progress has been made on a number of subjects on which we need to move forward on further. We welcome the call for the establishment of an independent Palestinian State, a fully-fledged State Member, living in good relations with its neighbours, Israel. We are convinced that this would create an impetus to ease tensions in that part of the world so that we could then declare the Middle East a nuclear- weapon-free zone the next day.
But we were also very encouraged by the negotiations that ended on 14 July 2015 in Vienna with the resolution of what could have been a very grave conflict, which saw the Islamic Republic of Iran and the five permanent members of the Security Council plus one reaching an agreement on the nuclear issue that maintains the possibility of the peaceful use of nuclear energy for the welfare and well-being of the people while at the same time avoiding the considerable risks that were crystallizing.
We also noted with emotion during this session of the General Assembly to see we are moving towards a complete lifting of the United States embargo on Cuba and the progress made. We want to commend both President Raul Castro Ruz and President Barack Obama for their spectacular courage in being able to wipe the slate clean and being able to build a future of hope for the two peoples. It is vital, and the whole world should benefit from it.
I should like to conclude by returning to the question of good governance and combating corruption. The post-2015 agenda is very demanding, and that is as it should be. With a country like Benin, a least developed country, what we have to do in 15 years is something that humankind has never done. There will be more than 150 million new inhabitants in a few years in Africa, with all that means in terms of the balance of our ecosystems, social equilibrium, needs for education, and for infrastructure in terms of urbanization. What lies ahead, no one has ever done. The goals that we are proposing no one has ever proposed. That is a considerable step forward, and the success of the Millennium Development Goals in many countries and in our own from — all the people — ensured
14/28 15-29701

30/09/2015 A/70/PV.21
that significant progress was made on all of them. In Bangladesh they achieved all the goals. That is an extraordinary feat and is rather dizzying because it now faces something even more demanding. We will need all the aid from the international community, but we ourselves will need to draw on our own strengths and the best possible governance.
The President of the Republic of Benin is coming to the end of his two constitutional mandates, in compliance with the Constitution. He is ensuring that the elections to take place six months’ time in Benin will follow the example for all previous elections, just like the last two at municipal legislative levels that have just taken place. The democratic changeovers that the country has seen over the past five years should once again be marked with success and dignity.
We are but a small example, but an example of democracy and of governance that knows its limits and shortcomings but is getting better. We are an example of democracy for Africa, and we think that today that is the primary ingredient of any successful development policy given the challenges that lies ahead. We seek to be there in the spirit of the Charter of the United Nations.
